OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                  AUSTIN
tfdd.irom     the r0nr  aad m-t    0i 8 Juagm4xa rut&
lag him 18 8IltitbSd t0 8 fe8 5t 81.w rO%?8 rel808b. we
snol.osc, herewith, a copy of oonlcre~~oeoplnlon L:o. 3058.

            'culth
                 ratcrenoa   to   Ca8e t:o.1, it would bm a
qru8tdon or        au to whbthsr OJ?not the der8wftt
               rfkat                                 ua8
in the custody of the BlgktvrryPatm&ian or the ooeble
at the tim8 th8 dote&ant pleadob guilty and paid hl8
tinb. s the f8Ot8 8m       th8t th8 68fUl&ant WU i0 th8
abturil 8al& le@ll OU8tN   Oftho OOn8tablO at th8tm
th8 d8i8Bdmt  PlCdOd @tiltY Uld      6 hi8 fin., thm th.
OOn8t8ble would be entltlrd to a F 1.00 r8kmse fee, if
not,,the oonotabla vrouldnot be hgallg editldl to             l   r+-
loam toe..




A~J'ROVELW'+UG
             3,